Citation Nr: 1028075	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  07-14 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in New 
Orleans, Louisiana


THE ISSUE

Whether the appellant may be recognized as the surviving spouse 
of the Veteran for death benefit purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from August 1971 to August 1975 
and from December 1990 to August 1991.  The Veteran died on 
December [redacted], 2004.  The appellant seeks recognition as the 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 decision by the RO.  

The issue of entitlement to Dependents' Educational 
Assistance under 38 U.S.C.A. Chapter 35 for the Veteran's 
son has been raised by the record, but has not been 
adjudicated by the RO.  Therefore, the Board does not have 
jurisdiction over this matter and it is referred to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  The Veteran and the appellant were married in December 1988 
in the Parish of Tangipahoa, Louisiana.  

2.  A Judgment of Divorce between the Veteran and the appellant 
was entered on September [redacted], 2002 in the 21st Judicial District 
Court for the Parish of Tangipahoa in Amite, Louisiana, with 
knowledge of both parties, and there was no subsequent remarriage 
between the parties.   




CONCLUSION OF LAW

The criteria for entitlement to recognition as the Veteran's 
surviving spouse have not been met.  38 U.S.C.A. §§ 101(3), 103, 
1102, 1304, 5107 (West 2002); 38 C.F.R. §§ 3.50, 3.52, 3.54 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2009); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if there is a favorable disposition of the 
claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In this case, a letter dated in May 2005 was sent by VA to the 
appellant in accordance with the duty to notify provisions of 
VCAA, and it is clear from the record that the appellant and her 
representative are fully aware of the evidence necessary to 
establish entitlement to the benefit sought.  They were likewise, 
given ample time to submit any such evidence.  Therefore, under 
the specific facts of this case, the Board finds that the 
appellant was properly notified.  Likewise, all relevant and 
available records have been obtained as to satisfy the duty to 
assist.  In this regard, the Board notes that while the RO did 
not receive a response to its request for information concerning 
the Veteran and appellant's divorce from the District Court Clerk 
in Louisiana, the evidentiary record already included a certified 
copy of the Judgment of Divorce.  As will be discussed in greater 
detail in this decision, the Board finds that the divorce decree 
of record is valid, and that remanding the appeal to obtain 
another copy of the document would serve no useful purpose or 
provide any additional benefit to the appellant.  

The appellant seeks recognition as the "surviving spouse" of 
the Veteran for purposes of receiving Dependency and Indemnity 
Compensation (DIC) benefits.  See 38 U.S.C.A. § 1310.  For 
purposes of entitlement to DIC benefits, a "surviving spouse" 
is defined as a person of the opposite sex who was the spouse of 
a veteran at the time of the veteran's death, and who lived with 
the veteran continuously from the date of marriage to the date of 
the veteran's death (except where there was a separation which 
was due to the misconduct of, or procured by, the veteran without 
the fault of the spouse) and who has not remarried or (in cases 
not involving remarriage) has not since the death of the veteran, 
and after September 16, 1962, lived with another person and held 
himself or herself out openly to the public to be the spouse of 
such other person.  38 U.S.C.A. § 101(3).  

A "spouse" is defined as a person of the opposite sex whose 
marriage to the veteran is valid under the law of the place where 
the parities resided at the time of the marriage, or the law of 
the place where the parties resided when the right to benefits 
accrued.  38 C.F.R. §§ 3.1(j), 3.50(a).  A "surviving spouse" 
means a person of the opposite sex who meets the requirements of 
38 C.F.R. § 3.1(j) and who was the spouse of the veteran at the 
time of his death.  38 C.F.R. § 3.50(b)(1).  In some cases it is 
possible to establish the status of a surviving spouse where 
there was an attempted marriage to the veteran that was invalid 
because of a legal impediment or through a common law marriage.  
See 38 U.S.C.A. § 103(a).  

The validity of a divorce decree regular on its face will be 
questioned by VA only when such validity is put in issue by a 
party thereto or a person whose interest in the claim for VA 
benefits would be affected thereby.  38 C.F.R. § 3.206.  Where 
the issue is the validity of marriage to a veteran following a 
divorce, the matter of recognition of the divorce by VA 
(including any question of bona fide domicile) will be determined 
according to the laws of jurisdictions specified in § 3.1(j).  

The facts of this case may be briefly summarized as followed.  
The Veteran and the appellant were married in December 1988, in 
the Parish of Tangipahoa, Louisiana.  In May 1998, the couple 
separated and the appellant reportedly moved into a trailer in 
her daughter's backyard.  See Protective Order dated in May 1998 
and appellant's letter, received in September 1998.  

In December 1998, the appellant was awarded custody of a child 
born to the Veteran and appellant, and was given exclusive use of 
the residence.  In October 2001, a Judgment of Divorce on the 
Veteran's petition was granted by the 21st District Court of the 
Parish of Tangipahoa, Louisiana; effective from October 9, 2001.  
However, in a letter dated and received in August 2002, in 
connection with apportionment of the Veteran's VA benefits, the 
appellant informed VA that her attorney had discovered that the 
divorce judgment was invalid due to an administrative error by 
the Veteran's attorney, and that they were in the process of 
refilling for divorce.  The appellant stated, "as a matter of 
[fact] I signed copies today."  

In November 2002, the 21st District Court of the Parish of 
Tangipahoa, Louisiana, found that the suit for divorce originally 
filed in October 1998, had been abandoned due to the defendant's 
failure to respond to the petition within the prescribed time 
pursuant to the Louisiana Civil Code.  Therefore, the Judgment of 
Divorce entered in October 2001, was an absolute nullity.  See 
Motion and Order to Nullify Judgment, dated in November 2002.  

In March 2003, the Veteran submitted a certified copy of a 
Judgment of Divorce by the 21st District Court of the Parish of 
Tangipahoa, Louisiana rendered on September [redacted], 2002 at Amite, 
Louisiana.  The Judgment stated, in pertinent part, as followed:  

upon considering the petition for divorce filed in 
the above referenced matter and the evidence 
submitted, in particular, the sworn affidavit of 
acceptance of service of the original petition for 
divorced file by [the appellant] and the waiver of 
notice, citation, and all delays as well as the 
joint stipulation of facts and request for judgment 
submitted by the parties.  

It is ordered, adjudged and decreed that a judgment 
of divorce be, and it is hereby, granted between the 
parties, forever dissolving the bonds of matrimony 
heretofore existing between the parties.  

In a letter the RO, received in July 2003, the appellant 
indicated that they were in the process of trying to reach a 
"property settlement" and requested specific information 
pertaining to the Veteran's receipt of VA compensation benefits.  

In July 2004, the Veteran filed a claim of service connection for 
lung cancer due to herbicide exposure, and requested an update on 
the status of his prior request for a reduction of his 
apportionment based on a final dissolution of his marriage.  

A certified copy of a death certificate, received from the 
appellant in March 2005, showed that the Veteran died on December 
[redacted], 2004, due to respiratory failure, jujunal perforation and 
metastatic lung cancer.  

In the instant case, the appellant contends, in essence, that she 
should be recognized as the surviving spouse of the Veteran 
because she endured many years of verbal and mental abuse during 
their marriage.  She reported that while they had lived apart for 
several years prior to his death, when the Veteran became 
terminal from lung cancer and couldn't live alone, she moved him 
back into her home so that he could be close to his son, and that 
she took care of him during the last few months of his life.  

In a subsequent letter received in December 2005, the appellant 
asserted that she was unaware of a divorce between them and that 
she was never served papers, appeared in court or signed or was 
notified of a divorce.  In a letter, dated in May 2007, the 
appellant argued that the divorce judgment on record with VA was 
not "legal" and that the Veteran's attorney defrauded his 
clients and lost his license shortly after drafting the divorce 
documents.  She reiterated that she was never notified of the 
court date for the divorce or given an opportunity to have 
representation or a property settlement.  

As an initial matter, the Board notes that the appellant's 
allegations that the Veteran's attorney defrauded his clients and 
practiced "shady law," while grounds for possible disciplinary 
action or disbarment, does not nullify or otherwise invalidate 
the Judgment of Divorce rendered by the 21st District Court for 
the Parish of Tangipahoa, Louisiana in September 2002.  As to her 
assertion that she had no knowledge of the divorce proceedings, 
was not represented by counsel, and was never notified of the 
court date, her letters to VA suggest otherwise.  

Specifically, in her letter to VA dated in August 2002, the 
appellant indicated that while the Judgment of Divorce finalized 
in October 2001 was invalid, they were in the process of "doing 
the divorce again."  In fact, she stated that she signed copies 
of the divorce documents that very day, and that they were 
working on a property settlement.  She also included the name, 
address and phone number of her attorney.  In another letter to 
VA in July 2003, subsequent to the divorce judgment, the 
appellant reported that they were still working on a property 
settlement and requested information regarding the Veteran's VA 
compensation benefits.  She also included the name and contact 
information of her attorney.  

The appellant's contentions notwithstanding, her lack of 
knowledge of a formal divorce decree does not affect the validity 
of the divorce judgment and its effect in this case.  Moreover, 
the Board notes that the Judgment of Divorce in September 2002 
stated, specifically, that the appellant executed a sworn 
affidavit of acceptance of service of her original petition for 
divorce and a waiver of notice, and stipulated to the facts 
submitted by both parties.  The specific findings of the Court 
are consistent with the appellant's assertions in her August 2002 
letter to VA that she had signed documents relating to the 
refilling of the divorce proceedings and contradict her current 
assertions that she had no knowledge of the divorce or that she 
was served papers.  Likewise, the appellant's request for 
information concerning the Veteran's VA compensation benefits in 
connection with a property settlement in July 2003, and the fact 
that she was represented by counsel on both occasions, clearly 
demonstrates that she has actual knowledge of the divorce 
proceedings.  

Taken as a whole, the Board finds no validity to the appellant's 
assertions that the divorce decree was "illegal" or that the 
proceedings were somehow tainted because she was not represented 
by counsel or provided appropriate notice.  The appellant has not 
offered any rational or legal basis to challenge the validity of 
the divorce decree, and there is no indication that the divorce 
itself was secured through fraud or collusion.  Accordingly, the 
Board finds that the Judgment of Divorce was legally binding.  
38 C.F.R. § 3.206; see also Louisiana Civil Code.  

With respect to the appellant's contention that VA should pay her 
benefits in recognition of the fact that she had endured extreme 
hardship during their marriage and took care of the Veteran 
during his last few months of life, the Board sympathizes with 
the appellant, but under the law these facts are not relevant.  
Louisiana does not recognize common law marriage.  Moreover, 
there is no credible evidence that they held themselves out as 
husband and wife.  Therefore, the fact that the Veteran lived in 
the appellant's home for the last three months or so of his life 
would have no bearing on the claim.  To qualify for benefits as a 
surviving spouse, the claimant must have been the Veteran's 
spouse on the date of his death, and the law does not provide any 
relevant exception to the requirement.  

The Board is bound by the law and regulations in effect.  In the 
absence of authorizing statutory or regulatory authority, the 
Board may not award payment of benefits.  See Zimick v. West, 11 
Vet. App. 45, 50 (1998) (citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 424 (1990) (payment of money from the 
[Federal] Treasury "must be authorized by a statute")).  In 
other words, unless a claimant meets all of the requirements of a 
particular law, he or she is not entitled to the benefit; and the 
benefit cannot be awarded, regardless of the circumstances.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Thus, the Board, while 
sympathetic to the appellant's arguments, has no legal basis to 
grant this appeal.  


ORDER

Recognition as the Veteran's surviving spouse for VA death 
benefits purposes is denied.  




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


